UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


COLT’S PLASTICS COMPANY,               
INCORPORATED,
                 Plaintiff-Appellee,
                 v.                              No. 00-2045

VENTECH, INCORPORATED,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
             J. Frederick Motz, Chief District Judge.
                        (CA-99-3727-JFM)

                      Submitted: March 30, 2001

                       Decided: April 24, 2001

       Before LUTTIG and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Michael D. Faidin, Baltimore, Maryland, for Appellant. Gina M.
Harasti, JIRANEK & HARASTI, L.L.C., Baltimore, Maryland;
George J. Kelly, Jr., SIEGEL, O’CONNOR, SCHIFF & ZANGARI,
P.C., New Haven, Connecticut, for Appellee.
2                    COLT’S PLASTICS v. VENTECH
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   VenTech, Inc. (VenTech) appeals the district court’s order granting
summary judgment to Colt’s Plastics Co., Inc. (Colt’s Plastics) in this
action seeking to impose liability for a judgment against Venture
Media Limited Partnership (Venture Media) on VenTech, Venture
Media’s general partner. We affirm.

   Under Fed. R. Civ. P. 5(a),(b), the motion for summary judgment
was properly served by mail. VenTech, as Venture Media’s general
partner, was liable for the judgment in question, even though Ven-
Tech was not a party to the contract with Colt’s Plastics that Venture
Media breached. Md. Code Ann., Corps & Assn’s § 9-307 (1999);
Bennett Heating & Air Conditioning, Inc. v. NationsBank of Md., 654
A.2d 949, 959 (Md. Ct. Spec. App. 1995), rev’d on other grounds,
674 A.2d 534 (Md. 1996). Finally, Venture Media affirmatively con-
cealed that VenTech was its general partner. Therefore, the limita-
tions period as to VenTech did not begin to run until 1999, when
Colt’s Plastics, while investigating Venture Media’s assets, discov-
ered VenTech and its relationship to Venture Media. Accordingly, we
affirm on the reasoning of the district court. See Colt’s Plastics Co.
v. VenTech, Inc., No. CA-99-3727-JFM (D. Md. Jul. 28, 2000). We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                          AFFIRMED